Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                      CASE NO.: 1:19-CV-20592-MARTINEZ-OTAZO REYES


  VASSILIOS KUKORINIS, on behalf of
  himself and all others similarly situated,

         Plaintiff,

  v.

  WALMART, INC., a Delaware corporation,

         Defendant.

  ___________________________________/

                  ORDER DENYING DEFENDANT’S MOTION TO DISMISS

         THIS CAUSE is before the Court upon the Motion to Dismiss filed by Walmart, Inc. The

  Court has carefully reviewed the Motion (DE 24), the Response (DE 25), and the Reply thereto

  (DE 26). The Court is otherwise fully advised on the premises. For the reasons that follow, the

  Motion to Dismiss is DENIED.

  I.     BACKGROUND

         Plaintiff brings this class action suit against Walmart on behalf of himself and others

  similarly situated to redress what he alleges are unfair, deceptive, and unconscionable business

  practices on the part of Walmart. (Id. at ¶1). Plaintiff alleges that from February 7, 2015 to the

  present (the “class period”), Walmart advertised false unit prices for perishable goods (“Weighted

  Goods”) that were nearing expiration. (Id. at ¶ 2). The gravamen of the complaint is that Walmart

  has, throughout the class period, consistently reduced the price of Weighted Goods nearing

  expiration but continually states incorrect unit prices on the labels of said Weighted Goods. (Id.).

  As a result, Plaintiff alleges that Walmart overcharged for reduced-priced Weighted Goods and



                                                   1
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 2 of 14




  that he and others similarly situated did not receive the promised value for Weighted Goods

  purchased throughout the class period. (Id.).

         In Walmart stores, Weighted Goods such as beef, poultry, and pork, contain white price

  labels that include the total price, the unit price (per pound), and the item’s weight in pounds. (Id.

  at ¶ 23). When Weighted Goods approach expiration, Walmart reduces the price of said goods

  and affixes a bright yellow sales label in addition to the original white label. (Id.). The yellow

  label states the weight of the item in pounds, the unit price, the total price, and the amount saved

  (the difference between the original price and the sales price). (Id.).

         The problem with Walmart’s pricing system, as alleged by the Plaintiff, is that the unit

  prices stated on the yellow sales labels do not reflect the total price charged for the item. (Id. at ¶¶

  24–27, 32–36). Everything besides the unit prices listed on the yellow labels is correct, i.e., the

  weight of the item, the total price charged, and the difference between the original price and the

  sale price. (Id. at ¶¶ 33–35). Plaintiff identified three specific instances in which he personally

  purchased Weighted Goods with yellow sales labels. See (Id. at ¶¶ 33–35). On April 19, 2018,

  Plaintiff purchased a spiral ham at a Walmart store in Delray Beach, Florida. (Id. at ¶ 33). The

  yellow sales label stated that the ham weighed 11.61 pounds at a unit price of $0.64 per pound, but

  the total price on the yellow label stated $16.45. (Id.). As alleged, Walmart received an extra

  $9.02 (i.e., the difference between $16.45 and $7.43) on the sale because the unit price reflected

  that the ham should have only cost $7.43. (Id.).

         On January 4, 2018, Plaintiff purchased a pork loin at a Walmart store in Davie, Florida.

  (Id. at ¶ 34). The yellow sales label stated that the pork loin weighed 1.77 pounds at a unit price

  of $2.28 per pound, but the total price stated $4.05. (Id.). Accordingly, Plaintiff contends that

  Walmart received an extra $0.02 (i.e., the difference between $4.05 and $4.03) because the pork




                                                     2
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 3 of 14




  loin should have only cost $4.03 by calculation of the unit price. (Id.). Finally, Plaintiff purchased

  another spiral ham at a Walmart store in Orlando, Florida. (Id. at ¶ 35). This time, the yellow

  sales label stated that the ham weighed 9.13 pounds at a unit price of $0.69 per pound. The total

  price was listed as $10.10. (Id.). Accordingly, Walmart received an extra $3.80 (i.e., the difference

  between $10.10 and $6.30) because the ham should have only cost $6.30 as per the listed unit

  price. (Id.).

           Plaintiff also identifies thirteen other instances in which Weighted Goods at Walmart stores

  throughout Florida contained yellow sales labels with incorrect unit prices. (Id. at 36). He does

  not, however, identify any details pertaining to these additional thirteen instances. (Id.). For

  example, he does not state what items are included in this list and whether or not anyone actually

  purchased these particular items. (Id.). He does, however, allege that based on the incorrect unit

  prices identified throughout the class period, a reasonable consumer would have believed that they

  were purchasing more of the product than they actually received. (Id. at ¶¶ 24–27, 33–35, 37). As

  framed in the Amended Complaint, the yellow sales labels are designed to, and do, induce

  consumers into believing they are getting more of the product for their money. (Id. at 31–35).

  Plaintiff further contends that he and class members relied on the listed unit prices to their

  detriment and that he and class members would not have purchased these items or, at least, would

  have demanded the appropriate price upon purchase had they known the unit prices were incorrect.

  (Id.).

           Based on these events, Plaintiff asserts two causes of action against Walmart. (Id. at ¶¶

  49–71). Count I alleges that these practices constitute a violation of the Florida Deceptive and

  Unfair Trade Practices Act (“FDUTPA”). (Id. at ¶¶ 49–61). Count II asserts a claim, in the

  alternative, for unjust enrichment. (Id. at ¶¶ 62–75). Walmart has moved to dismiss the claims




                                                    3
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 4 of 14




  for four reasons. (DE 24 at 1–2). First, Walmart contends that Plaintiff’s allegations fail to meet

  the requisite particularity requirement for claims sounding in fraud. (Id. at 1). Second, Walmart

  argues that Plaintiff lacks Article III standing to bring a claim because Plaintiff fails to allege that

  he suffered a concrete injury in fact. (Id. at 2). Third, Walmart argues that the Amended Complaint

  fails to state a FDUTPA claim. (Id. at 2). Finally, Walmart argues that Plaintiff’s unjust

  enrichment claim is barred as a matter of law because it is duplicative of his FDUTPA claim. (Id.

  at 2). For the reasons set forth herein, Defendant Walmart’s Motion to Dismiss is denied.

  II.     LEGAL STANDARD

          When reviewing a motion to dismiss for failure to state a claim upon which relief can be

  granted, the Court must accept all factual allegations within the complaint as true and construe

  them in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th

  Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) only requires that the pleading contain “a short

  and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

  8(a)(2). “[T]he pleading standard Rule 8 announces does not require “detailed factual allegations,”

  but it demands more than an unadorned, the-defendant-has-unlawfully-harmed-me accusation.”

  Coleman v. CubeSmart, 328 F. Supp. 3d 1349, 1359 (S.D. Fla. 2018) (quoting Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009)). The pleading must assert enough facts “to state a claim for relief that

  is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570 (2007).

          A claim for relief is facially plausible if the facts alleged allow the Court to reasonably

  infer that the Defendant is liable for the alleged misconduct. Iqbal, 556 U.S. at 678. The

  allegations need not be such that it is probable that the defendant is liable but it must be more than

  merely possible that the defendant is liable. Id. “Threadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice.” Id.




                                                     4
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 5 of 14




         A heightened pleading standard must be satisfied for claims sounding in fraud or mistake.

  Fed. R. Civ. P. 9(b); U.S. ex rel. Matheny v. Medco Health Sols.’, Inc., 671 F.3d 1217, 1222 (11th

  Cir. 2012). To satisfy Rule 9(b), the party must “state with particularity the circumstances

  constituting fraud or mistake.” Fed. R. Civ. P. 9(b); Matheny, 671 F.3d at 1222. The particularity

  requirement serves to put the defendant on notice of the “precise misconduct with which they are

  charged.” Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001).

  III.   ANALYSIS

         In its motion, Walmart asserts four arguments in support of dismissal. Because the issue

  of standing is ultimately a jurisdictional issue, it should be addressed at the outset. See Stalley ex

  rel. United States v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008).

  Accordingly, section A will address whether Plaintiff has standing to bring this action. Because

  the same allegations resolve the issues of whether Plaintiff sufficiently pleaded a cause of action

  under the FDUTPA with enough particularity, those arguments will be addressed together in

  section B. Section C will address Walmart’s argument that Plaintiff has failed to state a claim for

  unjust enrichment.

         A. Standing

         Walmart contends that Plaintiff’s FDUTPA and unjust enrichment claims should be

  dismissed under Rule 12(b)(1) because Plaintiff lacks standing. See Fed. R. Civ. P. 12(b)(1); (DE

  24 at 12). Because Walmart only challenges Plaintiff’s standing on the grounds that Plaintiff has

  failed to allege an actual injury, the Court will only address that issue.

         “Because standing is jurisdictional, a dismissal for lack of standing has the same effect as

  a dismissal for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).”

  Stalley, 524 F.3d at 1232. To establish Article III standing, “the plaintiff must have suffered or be




                                                    5
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 6 of 14




  imminently threatened with a concrete and particularized ‘injury in fact’ that is fairly traceable to

  the challenged action of the defendant and likely to be redressed by a favorable judicial decision.”

  Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125 (2014). An injury in

  fact for Article III standing purposes is an invasion of a legally protected interest, which is

  concrete, particularized, and actual or imminent. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

  (1992). It may not be conjectural or hypothetical. Id.

         Walmart argues that the fact that Plaintiff continued purchasing Weighted Goods with

  incorrect unit prices indicates that he did not suffer any actual harm as a result of Walmart’s pricing

  practices. Similarly, Walmart contends that because Plaintiff ultimately agreed to pay the correct

  “total” price for each purchase, he cannot show a particularized injury in fact.

         In response, Plaintiff points to the three specific instances where he purchased Weighted

  Goods for a higher price than the unit price listed. (DE 25 at 11; Am. Compl. at ¶¶ 33–35).

  Specifically, Plaintiff alleges he overpaid for a spiral ham by $9.02, a spiral ham on an additional

  occasion by $3.80, and overpaid for a pork loin by $0.02. (Am Compl. at ¶¶ 33–35). Accepting

  these allegations as true and construing them in favor of the complainant, as the Court must,

  Plaintiff has alleged a particularized and concrete harm. Pielage, 516 F.3d at 1284. The concrete

  and particular harm alleged is that he was overcharged for Weighted Goods.                Contrary to

  Walmart’s assertion, (DE 24 at 13), the fact that Plaintiff continued to purchase Weighted Goods

  does not negate his injury but may in fact highlight the pervasive effect of the alleged misconduct.

  See Fox v. Loews Corp., 309 F.Supp.3d 1241, 1247–48 (S.D. Fla. 2018) (rejecting defendant’s

  standing argument that plaintiff failed to allege any harm because he paid disputed gratuities

  charges, “. . . whether he had the right or even the knowledge to contest the charges at the time he

  paid them . . . does not cancel his injury).




                                                    6
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 7 of 14




         Walmart also points out that the yellow sales labels stated the correct weight and correct

  price of the Weighted Goods. (DE 24 at 12–13). Framed in this light, Plaintiff and class members

  suffered no harm because they received the listed weight at the listed price. (Id.). This argument

  is unpersuasive. The alleged harm is that throughout the class the period, consumers overpaid for

  Weighted Goods and/or believed they were receiving more value than they actually were because

  the unit prices were incorrect. (Am. Compl. at ¶¶ 24–27, 33–35). Therefore, the Court finds that

  Plaintiff has sufficiently alleged a concrete and particularized “injury in fact” as required to

  establish Article III standing.

         B. Plaintiff has Sufficiently Pled a Claim Under the FDUTPA with Particularity.

         Walmart asserts that Plaintiff has failed to satisfy the pleading requirements of Rule 9(b).

  (DE 24 at 8). Specifically, Walmart argues that Plaintiff has failed to set forth particular allegations

  stating the party responsible for the incorrect unit prices, how the pricing practices were deceptive,

  and how the pricing practices misled Plaintiff and other similarly situated consumers. Id. at 8–9.

  The crux of Walmart’s position is that Plaintiff has failed to set forth allegations showing that

  consumers relied on the incorrect unit prices when making decisions to purchase Weighted Goods.

  Id. at 9–12.

         A FDUTPA claim has three elements: “(1) a deceptive act or unfair practice; (2) causation;

  and (3) actual damages.” YMD Records, LLC v. Ultra Enters.’, Inc., 361 F. Supp. 3d 1258, 1267

  (S.D. Fla. 2019) (quoting Blackhawk Yachting, LLC v. Tognum Am., Inc., No. 12-14208-CIV, 2013

  WL 12199875, at *4 (S.D. Fla. Apr. 22, 2013)). To obtain relief, a consumer must plead both that

  the conduct complained of was unfair and deceptive and that the consumer was aggrieved by the

  unfair and deceptive act. Macias v. HBC of Fla., Inc., 694 So. 2d 88, 90 (Fla. 3d DCA 1997). The

  FDUTPA is designed to protect consumers from “unfair or deceptive acts and practices which




                                                     7
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 8 of 14




  diminish the value or worth of the goods or services purchased by the consumer.” Urling v. Helms

  Exterminators, Inc., 468 So. 2d 451, 454 (Fla. 1st DCA 1985). To assert a claim under the

  FDUTPA, reliance is not required; the plaintiff need only show that a reasonable person would

  have been deceived. See, e.g., Fitzpatrick v. General Mills, Inc., 635 F.3d 1279, 1283 (11th Cir.

  2011) (noting that district court’s analysis that actual reliance is not required to state a FDUPTA

  claim was correct).

         Under Rule 9(b), Plaintiff has sufficiently pled a cause of action under the FDUTPA. To

  meet the requirements of Rule 9(b) the complaint must state, “(1) precisely what statements or

  omissions were made in which documents or oral representations; (2) the time and place of each

  such statement and the person responsible for making (or, in the case of omissions) not making

  them; (3) the content of such statements and the manner in which they misled the plaintiff; and (4)

  what the defendant obtained as a consequence of the fraud.” U.S. ex rel. Clausen v. Lab. Corp. of

  Am., Inc., 290 F.3d 1301, 1310 (11th Cir. 2002) (quoting Ziemba, 256 F.3d at 1202).

         The Court recognizes that the Southern District is split on the issue of whether Rule 9(b)

  applies to FDUTPA claims. Compare Toback v. GNC Holdings, Inc., No. 13-80526-CIV, 2013

  WL 5206103, at *2 (S.D. Fla. Sept. 13, 2013) (finding that Rule 9(b) cannot serve as a basis to

  dismiss FDUTPA claims) with Begualg Mgmt. Inc. v. Four Seasons Hotel Ltd., No. 10-22153-

  CIV, 2011 WL 4434891, at *5 (S.D. Fla. Sept. 23, 2011) (finding that Rule 9(b) applies to

  FDUTPA claims). Because this Court has applied the heightened pleading requirement to

  FDUTPA claims in the past, the Court will apply Rule 9(b) to Plaintiff’s claims. See Begualg,

  2011 WL 4434891, at *5.

         In its amended complaint, Plaintiff identifies precise statements placed on the labels of

  Weighted Goods that Plaintiff claims constitute unfair and deceptive practices. (Am. Compl. ¶¶




                                                  8
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 9 of 14




  33–35). For example, Plaintiff alleged that he personally purchased Weighted Goods on three

  separate occasions where the unit price stated on the label was incorrect. (Id.). Plaintiff identified

  the precise dates and locations of Walmart stores where he made these purchases. (Id. at ¶¶ 33–

  35). Further, Plaintiff has sufficiently identified Walmart as the party responsible for making the

  statements, “Mr. Kukorinis read and relied upon false and misleading statements prepared and

  approved by Walmart and its agents . . .” (Id. at ¶ 10). Walmart argues that these allegations do

  not establish that the unit price mistakes were not isolated errors or that the mistakes did not result

  from a faulty labeling machine, computer glitch, or human error. (DE 24 at 8). However, Plaintiff

  is not required to make such a showing at the pleading stage—even under the 9(b) standard. Such

  a showing is more properly addressed at the summary judgment stage of litigation. Plaintiff need

  only plead, “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face’” and which rises above the level of speculation. Iqbal, 556 U.S. at 678 (quoting

  Twombly, 550 U.S. at 570). Taking Plaintiff’s factual allegations as true, again as the Court must,

  Plaintiff has satisfied the first two pleading requirements under Rule 9(b).

         The Court now turns to whether the content of the statements misled Plaintiff and what

  Walmart received as a result of the statements. Walmart contends that Plaintiff has failed to

  establish exactly how the incorrect unit prices were misleading or that he factored unit-prices when

  deciding to purchase Weighted Goods. (DE 24 at 10). This argument is unpersuasive. Contrary

  to Walmart’s contentions, Plaintiff specifically alleged that he read and relied upon the unit prices

  in making purchases, and that he “understood that he was paying a specific unit price for the item

  and that such pricing was being offered by Walmart for a limited time due to the imminent

  expiration date of the item.” (Id. at ¶ 10). As alleged, the incorrect unit prices induced Plaintiff

  and others similarly situated into believing they were getting more for their money— “consumers




                                                    9
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 10 of 14




   did not receive the promised value for the Weighted Goods they purchased during the class

   period.” (Id. at ¶ 31–35). Walmart counters that because Plaintiff continued to purchase Weighted

   Goods with incorrect unit prices, the only plausible inference is that Plaintiff was ignoring the unit

   prices altogether and thus never relied on the incorrect unit prices in making purchases. (DE 24 at

   10). While this is a plausible inference, another plausible inference is that the misrepresentations

   were so subtle that Plaintiff and other reasonable consumers failed to notice until a closer

   inspection was made. Again, this fact may highlight the pervasive effect of the alleged misconduct.

   See Fox, 309 F.Supp.3d at 1247–48.

          Finally, Plaintiff has sufficiently alleged what benefit Walmart received as a consequence

   of its alleged unfair and/or deceptive conduct. Plaintiff alleges that Walmart listed a unit price for

   Weighted Items placed on sale but charged more than the unit price at check out. (Am. Compl. At

   ¶¶ 33–35). Regardless of whether the total price was listed on both the original and the sales labels,

   the fact remains that, as alleged, Walmart represented Weighted Goods as costing one price per

   unit but charged a different price. (Id.).

          Walmart also contends that even if Plaintiff has satisfied Rule 9(b), he has still failed to

   state a claim upon which relief can be granted. In support of its motion, Walmart asserts that

   Plaintiff’s FDUTPA claim is barred because the incorrect unit prices are contradicted by the

   correctly stated sales prices and weights. (DE 24 at 14). This may be a reasonable interpretation

   of the facts, but it is not the only interpretation. The gravamen of the Amended Complaint is that

   Walmart overcharges for Weighted Goods. (Am. Compl. at ¶ 1).

          Further, Walmart relies on distinguishable cases in support of its theory.            In Vital

   Pharmaceuticals, the court addressed a FDUTPA claim in the summary judgment context. Vital

   Pharm., Inc. v. Balboa Capital Corp., No. 14-62469-CIV, 2016 WL 4479370, at *6 (S.D. Fla.




                                                    10
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 11 of 14




   Aug. 25, 2016). The dispute revolved around a lease contract in which plaintiffs believed that they

   were entitled to a purchase option upon the termination of the lease. Id. The court rejected the

   plaintiff’s contentions that they relied on pre-lease and post-lease representations because the

   contract clearly indicated that all leased equipment would remain the property of the lessor. Id. at

   *7.

          First, Vital Pharmaceuticals was resolved at the summary judgment stage, not on a motion

   for dismissal. Id. at *6–7. More importantly, the legal principle on which Walmart relies does not

   apply under the facts as alleged by Plaintiff. In Vital Pharmaceuticals, the parties had a valid

   written agreement that contradicted the plaintiff’s assertions of misrepresentations. Id. at *6.

   Here, the alleged unfair and deceptive conduct is that Walmart incorrectly stated the unit prices on

   labels of Weighted Goods. (Am. Compl. at ¶ 2). There is no agreement between Walmart and

   Plaintiff that would resolve the dispute over whether Walmart’s pricing practices are in fact

   deceptive or unfair. That issue is best resolved by a fact-finder.

          Walmart also cites Dorestin, another distinguishable case in which there was a written

   contract that resolved the dispute. Dorestin v. Hollywood Imports, Inc., 45 So. 3d 819, 824–25

   (Fla. 4th DCA 2010). In Dorestin, plaintiffs asserted claims against a car dealership under the

   FDUTPA alleging misrepresentations in connection to a requirement to purchase extended

   warranties for a vehicle. Id. at 825. The plaintiffs claimed that the dealership’s employees

   misrepresented the fact that they were required to purchase an extended warranty for a vehicle they

   were purchasing. Id. The court reversed a jury verdict in favor of the plaintiffs on their FDUTPA

   claim because the extended warranty contract expressly provided that the warranty was not

   required in order to obtain financing for the vehicle. Id. The Court finds Dorestin distinguishable

   for the same reasons Vital Pharmaceuticals is distinguishable—the alleged deceptive and unfair




                                                    11
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 12 of 14




   conduct in the present dispute has nothing to do with an agreement between the parties. See Vital

   Pharmaceuticals, 2016 WL 4479370, at *6; Dorestin, 45 So. 3d at 824–25.

           Walmart further asserts that Plaintiff’s amended complaint fails to allege actual damages.

   (DE 24 at 15). Actual damages are an essential element of a FDUTPA claim. YMD Records, 361

   F. Supp. 3d at 1267. Walmart contends that to sufficiently plead damages, Plaintiff must allege a

   difference between the market value of the Weighted Goods he purchased and the market value in

   the condition in which the Weighted Goods should have been delivered. Mantz v. TRS Recovery

   Servs.’, Inc., No. 11-80580-CIV, 2011 WL 5515303, at *2–3 (S.D. Fla. Nov. 8. 2011); (DE 24 at

   13). In response, Plaintiff points out that the alleged damages are the differences in the sales price

   and the cost of the Weighted Goods as determined by reference to the unit price. (DE 25 at 14).

   The Court finds that Plaintiff has sufficiently pled actual damages. Throughout the Amended

   Complaint, Plaintiff consistently alleges that Walmart listed a unit price that did not reflect the

   price charged at check out, resulting in Walmart receiving extra profits. See (Am. Compl. at ¶¶

   24–27, 33–35).

           Plaintiff has sufficiently pled a claim under the FDUTPA. Plaintiff alleged Walmart listed

   sale-priced items with incorrect unit prices. As a result of the listed unit prices, Plaintiff and others

   similarly situated purchased Weighted Goods from various Walmart Stores. The damages plaintiff

   and class members suffered are found in the difference between the total prices paid and item costs

   as calculated by the listed unit prices. It is not unreasonable to this Court that an objectively

   reasonable purchaser could be deceived by the misstated unit prices, especially in the context of

   comparison shopping. Therefore, Plaintiff’s FDUPTA claim survives dismissal.




                                                      12
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 13 of 14




          C. Unjust Enrichment

          Finally, Walmart argues that Plaintiff’s unjust enrichment claim fails for two reasons.

   First, Walmart contends that Plaintiff cannot assert a claim for unjust enrichment that is based on

   the same factual predicate as his FDUTPA claim. Second, Walmart contends that Plaintiff’s unjust

   enrichment claim fails because Plaintiff did not allege that he conferred a benefit on Walmart that

   was inequitably retained.      (DE 24 at 17).   Because Walmart argues that Plaintiff’s unjust

   enrichment claim fails for the same reasons that his FDUTPA claim fails, the Court need only

   address the first objection.

          “There are three elements of an unjust enrichment claim under Florida law: first, the

   plaintiff has conferred a benefit on the defendant; second, the defendant voluntarily accepted and

   retained that benefit; and finally, the circumstances are such that it would be inequitable for the

   defendants to retain the benefit without paying for it.” Zamber v. Am. Airlines, Inc, 282 F. Supp.

   3d 1289, 1301 (S.D. Fla. 2017). This Court has previously stated that, “where the Court is limited

   to the face of the complaint, Plaintiff’s unjust enrichment claim may be appropriately pleaded in

   the alternative.” Begualg, 2011 WL 4434891, at *7 (citing Fed. R. Civ. P. 8(d)(2) and (3)).

   Further, to recover on an unjust enrichment claim, the plaintiff must allege that he has no adequate

   remedy at law. Charouhis v. American Automobile Insurance Company, No. 11-24547-CIV, 2012

   WL 13014693, at *5 (S.D. Fla. June 18, 2012).

          According to the above authority, Plaintiff’s unjust enrichment claim survives. Plaintiff

   alleges that he overpaid for Weighted Goods, thus conferring a benefit unto Walmart in the form

   of increased profits. (Am. Compl. at ¶ 33–35). Plaintiff also alleges that Walmart voluntarily

   accepted overpayment for Weighted Goods. (Id.). As alleged by Plaintiff, it would be inequitable

   to allow Walmart to retain the extra profits received from sales of items listed with incorrect unit




                                                   13
Case 1:19-cv-20592-JEM Document 30 Entered on FLSD Docket 06/01/2020 Page 14 of 14




   prices. (Am. Compl. at ¶ 71). Further, the Court rejects Walmart’s contention that Plaintiff’s

   unjust enrichment claim must fail because it shares a factual predicate with Plaintiff’s FDUTPA

   claim. (DE 24 at 17). As discussed above, Plaintiff can assert a claim for unjust enrichment in the

   alternative so long as he expressly alleges that the claim is being brought in the alternative and that

   no adequate legal remedy exists. Begualg, 2011 WL 4434891, at *7. Plaintiff satisfied this burden

   in paragraphs 63 and 74 where he expressly states that the, “[u]njust Enrichment cause of action

   herein is pled in the alternative to Plaintiff’s FDUTPA cause of action alleged above,” and later,

   “Plaintiffs and class members have no adequate remedy at law.” (Am. Compl. at ¶¶ 63, 74). At

   this stage, Plaintiff’s cause of action for unjust enrichment survives.

   IV. CONCLUSION

          For the foregoing reasons, Walmart’s Motion to Dismiss Plaintiff’s Amended Complaint

   (DE 24) is DENIED.

          DONE AND ORDERED in Chambers, Miami, Florida, this 29th day of May 2020.



                                                              _________________________________
                                                              JOSE E. MARTINEZ
                                                              UNITED STATES DISTRICT JUDGE
   Copies provided to:
   Magistrate Judge Otazo-Reyes
   All Counsel of Record




                                                     14
